103 F.3d 122
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Addie WILLIAMS;  Rosa Young, Plaintiffs-Appellants,v.PRINCE GEORGE'S HOSPITAL CENTER;  Doctor Dugan, Defendants-Appellees.
No. 96-2082.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1996.Decided Dec. 3, 1996.

Addie Williams, Rosa Young, Appellants Pro Se.  Joseph Michael McGuire, SHAWE & ROSENTHAL, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying their motion for reconsideration of a prior order granting summary judgment to the Defendants on their action alleging employment discrimination, civil RICO violations, and other state law claims.  Our review of the record and the district court's opinion discloses no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Prince George's Hospital Ctr., No. CA-94-3505-CCB (D.Md. July 10, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED